 

Case 1:19-mj-00147-EPG Document1 Filed 07/24/19 Page 1 of 7

Case 3:19-mj-07084-MAB Document3 Filed 07/23/19 Page 1 of 2 PagelD 10
TAs: RECEIVED

IN THE UNITED STATES DISTRICT COURT Zé J JUL 29 py

FOR THE-SOUTHERN DISTRICT OF ILLINOIS SOUTHER Bus
. 4 IHERN DIST.
UNITED STATES-OF. AMERICA, & di Giants

Plaintiff,

YS. CASE NUMBER: = 19-MJ-7084-MAB

/19- WI - 147 EPG

JOSE.LUIS MONDRAGON-SANCHEZ,

‘Defendant.

WARRANT FOR ARREST
TO: The United States Marshal.and any- Authorized United States Officer
YOU.ARE HEREBY COMMANDED toarrest JOSE LUIS MONDRAGON-

SANCHEZ, and bring him or her forthwith to the nearest Magistrate Judge to answer a

complaitit. charging him with conspiracy to distribute and possess with. intent to distribute

k4

methamphetamine‘in-violation of Title-21, United States Code, Section 846,

NHaLSVS

sig Sn ‘wwaTo

 
 
  

MARK.A. BEATTY

 

United States Magistrate Judge

 

 

 

 

 

Sc & om
Nyse AE lasniane fe war beets P Pewee fea; Mon gg -< " oe
Name of Issuing Officer Title of Issuing Officer a ~ ‘
. Cc —
, ag Ay, ng ZO¥9.07.23 , : . = © a *
Ma & Bae 8 49-15.-05°00 7/23/2019 at East St. Louis, IL ef on ha a
; ae : ; FTG GD oY
Signature of Issuing Officer Date and Location: 1 0S ms i ;
: > QO ea
r oe
/s/ Alexandra Francis <8 Sood
_ wm
a ae a
(By) Deputy Clerk 27
\ “Pe >

Bail fixed at $ _ by

 

Name of Judicial Officer

10

 

 

 
 

* 2 °F
Deen eee EEE

 

 

. JOSEPH OTZOY,

 

-- Case: 1:49-mf-6Ot4+-EPG- Document 1 Filed 07724719 Page 2 of 7

‘Case 3:19-mj-07084-MAB Document 1 Filed 07/23/19 Page 1 of 6 PagelD 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, | —
CASENUMBER: 19-MJ-7084-MAB
Plaintiff, : -,

vs.

JOSE LUIS MONDRAGON-SANCHEZ, _

)
)
)
) FILED UNDER SEAL
)
. OTTO RAUL TEJEDA, )
)
)
)

Defendants.

 

CRIMINAL COMPLAINT |
I, Ryan Bandy, the undersigned complainant being duly sworn state the following is true
and correct to the best of my knowledge and belief: |
COUNT 1

CONSPIRACY TO DISTRIBUTE AND POSSESS WITH INTENT TO DISTRIBUTE A CONTROLLED
SUBSTANCE: METHAMPHETAMINE

Between June 25, 2019 and July 22, 2019, in Madison County, Minois within the Southern

District of Illinois, and elsewhere,

JOSE LUIS ; MONDRAGON-SANCHEZ,
OTTO RAUL TEJEDA, and
JOSEPH OTZOY,

defendants herein, knowingly and intentionally combined, conspired, and agreed with each other
and with other persons known and unknown to the Grand Jury, to knowingly and intentionally
distribute and possess with intent to distribute a controlled substance, to wit, methamphetamine, a
Schedule tl Controlled Substance, in violation of Title 21, United States Code, Section BALE:
all in violation of Title 21, United States Code, Section 846.

The total amount of methamphetamine, a Schedule II Controlled Substance, involved in

1.

 
 

 

 

Case tts-my-001r47-EPG~ Document T Filed 07/24/19 Page’3 of 7
Case 3:19-mj-07084-MAB Document 1 Filed 07/23/19 Page 20f6 PagelD 2

the conspiracy that was reasonably foreseeable to the Defendants was 500 grams or more of a

mixture or substance containing a detectable amount of methamphetamine, in violation of Title

21, United States Code, Sections 841(a)(1), 841(b)(1)(A) viii), and 846,

AFFIDAVIT

1, Ryan M. Bandy, have been assigned to the Drug Enforcement Administration’s Fairview

Heights Resident Office, as a Special Agent since September 2016. Prior to becoming a Special

Agent, I was employed as a police officer at the Southern Minois University Edwardsville Police
Department for three years and eight months. As part of my.Drug Enforcement Administration
(DEA) Academy training, I was trained in the identification of narcotics and narcotics

investigations involving the transportation of controlled substances. During my tenure as a

Special Agent, I have participated in numerous narcotics investigations involving the manufacture,

transportation, and distribution of controlled substances. ‘These investigations have resulted in

the seizure of controlled substances and proceeds from the sale of controlled substances as well as

arrests and convictions of drug traffickers. I am familiar with and have been trained in normal

methods of investigation, including, but not limited to, visual surveillance, questioning of

witnesses, the use of search and arrest warrants, the use of informants, the use of pen registers, the

utilization of undercover agents and the use of court-authorized wire intercepts.

1, This Affidavit contains information. from two. Confidential Sources. Both have

prior felony criminal records, Confidential Source #1 (CS#1) is cooperating for possible.judicial .

consideration. CS#] has provided information that has led to the seizure of drugs and money.

Confidential Source #2 (CS#2) is cooperating for the possibility of financial compensation. I

have not found any of CS#2’s information to be untruthful or deceiving. ‘cs#2 has provided

information that has led to the seizures of drugs and money in the past. Agents have corroborated

2

 

 

 
 

 

 

4-49--fp-00447-EPS- Document tT Filed 07724719" Page 4 Of f
Case. 3:19-mj-07084-MAB Document 1 Filed 07/23/19 Page 3 0f6 PagelD 3

\

statements made by CS# and CS#2 through consensual recordings and telephone toll tecords.
For‘these'reasons, ] find both Confidential Sources to be reliable.

- 2. In January 2079, CS#) gave agents information about Jose Mondragon-Sanchez,
a poly-drug dealer based out of California. CSI said he/she has transported kilograms of cocaine
and other drugs for Mondragon-Sanchez throughout the United States. These activities took
place ptior to CS#1’s cooperation with law enforcement. In January 2019 and February 201 9,
CSH#1 believed Mond ragon-Saneh ez would be open to mecting new drug customers.

3. In February 2019, CS#1 told: Mondragon-Sanchez about a prospective new drug

customer, This potential new drag customer is. CS#2. From February 2019 until present,

Mondragon-Sanchez lias regularly communicated with CS#2 about arranging drug transactions.
Mondragon-Sanchez regularly changes his telephone number and has used several different
telephone numbers to communicate with CS#2.

4, On June 25, 2019, Mondragon-Sanchez told CS#2 that a drug courier would be in
Ilinois that evening to deliver several kilograms of methamphetamine. Mondragon-Sancliez
provided CS#2 with a telephone.number to.contact the drug courijers.to make arrangemelits for the
delivery. Later that evening, in a DEA controlled operation, CS#2.and an undercover DEA agent
met with the drug couriers that were sent by Mondragon-Sa nehez. The couriers gave CS#2
approximately 5.9 gross kilograms of suspected methamphetamine.

3. The next. day, June, 26, 2019, agents, conducted surveillance of the couriers that

delivered the 5:9 gross kilograms of suspecied methamphetamine. DEA Task Force Officers.

conducted a traffic stop of the-vehicle the couriers were driving. ‘Fhe two couriers were identified

as: Otta Tejeda and Joseph Oizey. CS#2 and the undercover DEA agent later identified

 

 
 

 

 

 

 

——€ase t:t9-mj-00147-EPG Document1 Filed 07/24/19 Page 5 of 7.
Case:3:19-mj-07084-MAB Document 1 Filed 07/23/19 Page 4 of 6 PagelD 4

‘

photographs of: Otzoy and Tejeda as the drug couriers who délivered the suspected
methamphetamine on Junie 25, 2019,.

‘6. OnJuly 19,2019, at approximately 1:15 p.m., at the direction of agents, C #2 madé
a consensually recorded video call te Mondragon-Sanchez on WhatsApp: During this call,
CS#2 was able to see Mondragon-Sanchez’s face and also verified that the person’s voice was

the.same person With whom, he had been speaking to arrange the prior drug delivery. After the

call, agents downloaded the video recording and could see that the person using the telephone

appeared to be Mondragon-Sanchez based on comparison to his known driver's license photo.
Agents showed CS#1 a still image from the video recording and CS#1 also confirmed it was
Mondragon-Sanchez in the photograph. |

7. At approximately 1:29 p.m.,-CS#2 had a consensually recorded telephone call with
Mondtagon-Sanchez. -Mondragon-Sanchez said he was sending a courier to deliver
approximately 1] kilograms of methamphetamine to CS#2 and to collect the money for the

previous delivery of methamphetamine on June 25, 2019. Mondragon-Sanchez said the courier

would be able to meet CS#2 in a few days. Mondragon-Sanchez.and CS#2 agreed that CS#2

would meet the courier on July 22, 2019. CS#2. said. based on his/her conversations with:

Mondragon-Sanchez, he/she thought Mondragon-Sanehez was sending the same couriers
(Tejeda and Otzoy);

8. On July 24, 2019, Mondragon-Sanchez talked fo CS#2 and told him that the
couriers weré near eSH2 and would be arriving soon, On July 22, 2019, C8#2 had consensually
recorded telephone calls with Tejeda using the same telephone number that Tejeda used for the

} .
previous delivery. Tejeda asked CS#2 to meet him at the Holiday Inn in Troy, IHinois. CS#2
 

 

€ase-1:19-mj-00147-EPG Document1 Filed 07/24/19 Page 6 of 7
-Case'3:19-mj-07084-MAB. Document 1 Filéd 07/23/19 Page 5 of 6 PagelD 5

told Tejeda that he/she was. arriving at the hotel. Agents observed Tejeda and Otzoy walk out
of the hotel carrying luggage and walk toward their parked car and open, the trunk. Agents then
identified themselves and apprehended Tejeda and Otzoy, Agents located a bag in the trunk.of
the vehicle that-contained approximatel y 11.2 gross‘kilograms of stispected rméthaniphetamine.

9. Otzoy was advised of his Miranda Rights and. agreed to’ speak with agents in.an

atidio/video recorded interview. Otzoy admitted to delivering drugs to CS#2 on June 25, 2019.

and admitted. that there were drugs in a bag in the trunk ofthe car. Otzoy said he did not know

the amouutor type of drugs involved. Otzoy said Tejeda was in charge of (he acquiring the drugs

and making the deliveries. Ofzoy said Tejeda is working for a Hispanic male that he calls

“Fabio” who is in charge of arranging the deliveries. . Otzoy said he has seen “Fabio” one timé.
Otzoy identified a photograph of Mondragon-Sanch 7 as the person that he knows as:“Fabio,”

10. Tejeda was-advised of his Miranda Rights and agreed to speak with agents’in an

" audio/video recorded interview. Tejeda said that he knew there were drags ih the bag that was

found in the trunk of the car. Tejeda said he did not know who or how the drugs got there.

Tejeda said:he was in communication with someone in California who was directing him to deliver

the drugs. Tejéda was unable to identify a photograph of Mondragon-Sanchez as the person

who.was coordinating the drug deliveries; however, he was willing to make a telephone call to that-

peison. The phone number that he called was the same phone number on which Mondragon-
Sanchez had been communiéating with CS#2.

1}. All of the suspected methamphetaini ne was scized and sent to the DEA laboratory
for analysis. To: date, agents have not received an analysis of the drug. However; based on

Agents’ training and experiente, the suspecied crystal methamphetamine appeared consistent with

ta

one iemainarannannnnrnievntnnainndmmaninmns nent

 

 
case tt0- ny o0842 2P6- _Decument Filed 07/24/29-Page--ef-?#-—__——
Case 3:19-1nj- -07084- MAB Document 1 Filed 07/23/19: Page Gof6 PagelD6 »

crystal methamphetamine seized during prior investigations. :

FURTHER ¢ AFFIANT SA YETH NAUGHT.

Ab.

 

Ryan Bandy.
. Special Agent
Drug Enforcement Yu
State of Illinois — )
) $8,

County of St. Clair }
‘Sworn to before me, and subscribed in my presence on the 23rd day of July, 2019, at

East St. Louis, Tinois. ao So, wh, ling 2019.07. 23
add M85" 41 -a8:47 -05'00'

 

MARK A. BEATT ¥ .
United States Magistrate Judge

STEVEN D. WEINHOEET
United States Attorney
Asponds, TM  AGchs~.
AMANDA FISCHER

Assistant United States Attorney

 
